WUEST, Chief Justice
(dissenting).
I dissent. The trial court entered summary judgment against Wilbur D. Kleinjan *327and Adriana Kleinjan, jointly and severally in the sum of $8,171.03. In addition, the Court entered summary judgment against defendant Wilbur D. Kleinjan in the sum of $59,070.45. The trial court further granted summary judgment ordering the property sold to satisfy the debt. The majority opinion concedes there are genuine issues “of material fact as to the amount of the judgment, set-offs, credits for payments, and damages.” (Emphasis added). No way should this summary judgment of foreclosure have been entered without determining the balance due on the debt which the mortgage secured. The damages claimed from deficiencies in the foreclosure sale of the property would not reduce the principal and the Court did not err by severing those issues from the foreclosure action. It seems fundamental to me a debtor should be given credit for his payments and any set-offs before judgment is entered against him and his property sold to satisfy that judgment.